Citation Nr: 0106172	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  93-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1970 to March 1974.

In June 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, denied the 
veteran's claim for service connection for a 
seizure disorder.  He appealed to the Board of Veterans' 
Appeals (Board).  The Board remanded the case to the RO in 
May 1995, March 1997, and most recently in September 1999, 
for further development and consideration.


FINDINGS OF FACT

1.  The veteran received emergency treatment at Fairview 
Hospital prior to service, in December 1965, after 
experiencing an episode of syncope that his doctors suspected 
was due to a seizure disorder.

2.  Although there subsequently was no clinical or other 
evidence of the seizure disorder during the veteran's April 
1970 military pre-induction examination, the treatment in 
service for the seizure disorder was not the initial 
manifestation of it, and was only ameliorative; there was no 
permanent increase in the severity of the condition during 
service.


CONCLUSION OF LAW

The veteran's seizure disorder was not incurred in or 
aggravated during service, and his epileptic seizures may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 
1101, 1110, 1111, 1112, 1113, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleged during his March 1993 hearing that he did 
not have a seizure disorder until he was on active duty in 
the military, and that he has continued to experience the 
residual effects of the condition during the years since his 
discharge in March 1974, although it was not until March 1990 
that his symptoms progressed to the point that he actually 
needed treatment.  Therefore, since his seizure disorder 
originated in service, in December 1971, he believes that he 
is entitled to service connection for it.  He disputes the 
notion that he had a seizure disorder prior to service-
claiming, instead, that he had mononucleosis, but he says 
that, even if he did have a seizure disorder prior to 
service, it nonetheless became appreciably worse during 
service, thereby still warranting service connection on this 
alternative basis.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.  Epilepsies will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Also, service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

Even though the veteran claims that he did not have a seizure 
disorder prior to service (but, instead, had mononucleosis), 
doctors at Fairview Hospital who examined him in December 
1965 after experiencing an episode of syncope (he reportedly 
"passed out" while at his home) suspected that he did have 
a seizure disorder, based on an "abn[ormal]" 
electroencephalogram (EEG), so they immediately put him on 
anti-convulsant medication (Dilantin) and admitted him to the 
hospital as an inpatient for further clinical evaluation and 
workup.  The next day, he underwent another EEG-which was 
"[e]ssentially normal," as was a neurologic examination, 
otherwise.  And the day after that, he had X-rays taken of 
his skull-which also were "normal," and he underwent a 
brain scan a few days later-which was "negative," as well.  
But his doctors still suspected that he possibly had a 
seizure disorder-albeit of undetermined cause since there 
reportedly was no history of seizures in his family or other 
indications of head trauma or recent illness.

During the veteran's April 1970 military pre-induction 
examination, there was no evidence of a seizure disorder-
either by history, complaint or clinical finding.  He began 
serving on active duty that same month.  He later was seen by 
a neurologist in December 1971, who diagnosed a seizure 
disorder and again started him on a trial of Dilantin.  The 
neurologist also noted the veteran previously had undergone 
an EEG and computerized tomography (CT) brain scan, 
elsewhere, both of which reportedly were normal.  About two 
weeks later, he received a limited duty profile for 
"convulsions" and "fits" related to his seizure disorder.  
While being examined in an outpatient dental clinic in May 
1972, he denied having a history of seizures, but some of his 
other service medical records (SMRs) indicate that he 
received treatment in a substance abuse program during 1973 
for polysubstance abuse involving multiple illicit drugs.  
And after failing to submit to urine screens and to appear 
for counseling sessions, he underwent a referral psychiatric 
evaluation, but there was no resulting diagnosis.  He 
received further treatment with the Dilantin in 1974, but he 
indicated during his January 1974 service separation 
examination that he was "not taking any medication" and 
that he was "in good health," subject to certain 
complications-most of which involved conditions that are not 
relevant to this appeal.  It again was reported that he had 
received a limited duty profile for his "[b]lacking out 
spells," but the objective clinical portion of that 
evaluation was totally unremarkable for any active signs or 
symptoms associated with the seizure disorder.  He was 
discharged from the military in March 1974.

The veteran alleges that he continued to experience 
progressively increasing recurrences of the black out spells, 
disorientation, memory loss, etc., caused by his seizure 
disorder, for the next several years-to the point that in 
1990 his symptoms got so severe that he had to obtain 
treatment at the VA Medical Center (VAMC) in Birmingham, 
Alabama.  But during a July 1991 neurological evaluation in 
an outpatient clinic (opc) at the VAMC in Minneapolis, 
Minnesota, he indicated that he had only been experiencing 
the "spells" for approximately 1 year, although they were 
occurring much more frequently.  The report of his past 
medical history further indicates that he apparently had 
experienced seizures as a child, and that his doctors treated 
them with Dilantin, as did his doctors in service.  After 
examining him, the neurologist indicated the spells "may 
well represent seizures," particularly given the veteran's 
prior history of apparent seizures, and that he needed to 
undergo further clinical evaluation and workup, including an 
EEG and a magnetic resonance imaging (MRI) study-to either 
confirm or rule this out.  The report of a follow-up 
consultation in September 1991 indicates that the results of 
both the EEG and MRI were "WNL [within normal limits]," but 
that he probably had temporal lobe epilepsy, by history 
(dating back to 1990), and a prior history of a seizure 
disorder, despite the normal EEG.  The neurologist prescribed 
another type of medication (Tegretol), which reportedly was 
very beneficial in markedly reducing the number of seizures.

The veteran underwent VA compensation examinations in January 
1992.  It again was reported that his history of seizures 
dated back to his childhood and teenage years, and that his 
doctors treated them with Dilantin, as did his doctors in 
service, but that his current spells began approximately 2 
years prior to the current evaluations.  After examining him, 
the diagnoses indicated he had a history of recurrent spells 
which were consistent with a complex partial seizure 
disorder, and that the Tegretol medication seemed to have 
decreased the frequency of his spells.  But the examining 
neurologist also indicated that, although the spells were 
consistent with a seizure disorder, this still was 
"unproven" and needed to be confirmed by obtaining a sleep-
deprived EEG or by considering more extensive monitoring.

Also in January 1992, the veteran was involved in a motor 
vehicle accident (MVA), sustaining fractures of his left 
clavicle and distal radius.  One report states that he was 
driving when the accident occurred, whereas another report 
indicates that he was a passenger in his own car.  But 
apparently when seen at Unity Hospital for treatment of his 
injuries, he had no recollection of how the accident had 
occurred, only that he had about 4 or 5 beers prior to it.  
And it appears that he prematurely left the hospital because 
a note from one of the staff physicians indicated the veteran 
needed to return for treatment of his fractures.

The Board remanded this case to the RO in May 1995, in part, 
to schedule the veteran for a period of hospitalization for 
observation and examination, to include neurologic 
examination to determine whether a seizure disorder 
currently was manifested and, if so, its etiology.  The Board 
also directed the RO to schedule the veteran for a sleep-
deprived EEG and more extensive monitoring, if medically 
indicated, and any additional diagnostic testing deemed 
appropriate.

Pursuant to the Board's remand, the veteran was examined in 
August 1995 by a neurologist at the VAMC in Fargo, North 
Dakota, who also diagnosed a partial complex seizure 
disorder, by history.  The neurologist indicated the veteran 
had a childhood seizure disorder involving loss of 
consciousness, and that his doctors prescribed Dilantin, as 
did his doctors in service-"without recurrence of the 
phenomena" until after service, in 1981, when he began to 
experience episodic confusion, with more frequent occurrences 
during the immediately preceding 5-6 years.  The neurologist 
also said, however, that there was no objective data to 
verify his diagnosis or to indicate structural brain disease, 
and that the veteran decided to cancel his CT scan and EEG 
after the neurologist told him that they probably would not 
reveal any abnormalities.  However, the neurologist switched 
the veteran's medication back to the Dilantin since he 
indicated that he had stopped taking the Tegretol because he 
did not believe that it was effective in controlling his 
seizures.  During a follow-up consultation in November 1995, 
he indicated the Dilantin was working much better.

The Board again remanded the case to the RO in March 1997, in 
part, to schedule the veteran for a period of hospitalization 
for observation and examination, to include neurologic 
examination to determine whether a seizure disorder 
currently was manifested and, if so, its etiology.  The Board 
also directed the RO to schedule the veteran for a sleep-
deprived EEG and more extensive monitoring, if medically 
indicated, and any additional diagnostic testing deemed 
appropriate.

Pursuant to the Board's remand, the veteran again was 
examined in May 1997 by the same neurologist at the VAMC in 
Fargo, North Dakota, who again diagnosed a partial complex 
seizure disorder, by history, with the same chronology of the 
condition as noted previously-including the suspected 
epilepsy during the veteran's childhood.  The neurologist 
reiterated, however, that there continued to be no objective 
support through neurologic exam, neuroimaging and EEG workup, 
as described in his other notes, and that the veteran 
reported only a partial response to low-dose Dilantin.  
Consequently, the VA neurologist advised him not to 
drive until he gained better control over the phenomena of 
his seizure disorder, because the condition often resulted in 
traffic accidents.  But he replied that he depended on 
driving for his job, so he would continue to.

The RO also obtained a medical opinion in August 1997 from 
another VA physician-who, after reviewing all of the medical 
and other pertinent evidence concerning the case-concluded 
the veteran "most likely" has a partial complex seizure 
disorder which began prior to service, in 1965.  The VA 
physician further indicated that the nature of the epileptic 
episodes had changed over the intervening years, possibly 
related to the veteran's history of substance abuse-for 
which he received treatment during service in 1973.  The VA 
physician also said the medical reports and the veteran's 
description of the nature and course of his illness are full 
of inconsistencies, particularly relating to the efficacy of 
the medications used to treat this problem.  And as to the 
cause of the seizure disorder, the VA physician indicated 
there can only be speculation-but that, the first episode 
occurred during a bout of infectious mononucleosis, and from 
the description of the event, one wonders about the 
possibility of anoxic injury to the brain at the time, which 
would account for the apparent borderline EEG abnormalities.  
The VA physician added, however, that imaging of the brain 
and EEG monitoring subsequently have showed no abnormality, 
but that any abnormality may well be beyond the sensitivity 
of these tests to detect.

An MRI of the veteran's head in December 1998 did not 
disclose any signs of significant abnormalities.

The VA physician submitted an addendum in March 1999 to his 
earlier medical opinion, indicating that he again had 
thoroughly reviewed all of the medical and other pertinent 
evidence concerning the case, and that it is as likely as not 
that the veteran has a seizure disorder.  The VA physician 
also indicated the seizure disorder was aggravated during 
service beyond its natural progression, but that in most 
cases, such as here, in the absence of any brain injury due 
to trauma or prolonged seizures caused by the substance 
abuse, once the substance abuse was stopped, the aggravation 
of the seizure disorder beyond its natural progression should 
have ceased, as well.  In further explaining the basis for 
this conclusion, the VA physician said that, in other words, 
the aggravation of the seizure disorder, by polysubstance 
abuse, is reversible, upon stopping the illicit drug usage.

The Board remanded this case to the RO for a third time in 
September 1999 to ensure full compliance with the directives 
of the prior remands, insofar as scheduling the veteran for a 
period of hospitalization for observation and examination, to 
include neurologic examination to determine whether a 
seizure disorder currently was manifested and, if so, its 
etiology.  The Board also again directed the RO to schedule 
the veteran for a sleep-deprived EEG and more extensive 
monitoring, if medically indicated, and any additional 
diagnostic testing deemed appropriate.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran subsequently underwent an EEG in March 2000, 
pursuant to the Board's most recent remand, with both awake 
and sleep recordings.  And the EEG was normal in both 
respects.

The veteran also underwent another VA neurological evaluation 
in April 2000.  He said that he had been experiencing his 
symptoms intermittently since 1975, which involved episodes 
of confusion and disorientation, and "pulsating" and 
"twitching" in his right upper arm or his right leg during 
his spells.  However, the VA examiner also noted the 
hospitalization prior to service, in 1965, when doctors 
suspected the veteran had suffered a seizure as the etiology 
of his syncope, which they treated with Dilantin, as did his 
doctors in service.  The VA neurologist also reviewed the 
other medical evidence of record, too, concerning the 
treatment and evaluation the veteran had received during the 
years since service.  The veteran said that he had cut down 
on his consumption of alcohol due to his pancreatic problems.  
After examining the veteran, the VA neurologist diagnosed:  
1) normal neurologic examination and 2) probable idiopathic 
partial epilepsy, by history.  And in summarizing is overall 
clinical impressions, the VA neurologist reiterated that the 
results of his neurological examination were normal, and 
that, despite having undergone an extensive evaluation for 
his complaints (involving multiple imaging studies, multiple 
EEGs, etc.), no significant anatomical abnormalities of the 
veteran's brain had been identified, and those studies also 
had failed to record any of his spells or disclose evidence 
of interictal abnormalities suggestive of a seizure tendency.  
The VA neurologist also said the veteran's history also did 
not identify any definite provocation for his symptomatology 
and, as such, his apparent partial seizure disorder is 
idiopathic.  The VA physician went on to note that it 
certainly is not unusual that an epilepsy evaluation does not 
result in any definite etiology being identified, and in fact 
the majority of patients with epilepsy are felt to have 
idiopathic epilepsy.  Lastly, as to the period of 
hospitalization requested by the Board, to determine whether 
a seizure disorder is currently manifested and, if so, its 
etiology, the VA neurologist indicated that he did not feel 
that it would be practical to do this since the veteran, 
himself, had indicated that his spells only occur about 2 or 
3 times each year, which last for only 5 minutes at a time.  
So, in the VA neurologist's mind, prolonged inpatient EEG 
monitoring would be unlikely to identify any further 
abnormalities, or to record such an event, given the nature 
of those events.

As acknowledged by the VA physician who examined the veteran 
most recently, in March and April 2000, as well as by the VA 
physician who submitted a medical opinion concerning the case 
in August 1997 and March 1999, it is just as likely as not 
that the veteran currently has a seizure disorder-albeit one 
that usually is not actually detectable during the various 
objective clinical tests that traditionally are used to make 
this medical determination.  So proof of current disability 
is conceded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

The dispositive issue, therefore, is whether the seizure 
disorder is causally attributable to the veteran's service in 
the military-either via direct incurrence in service or, 
alternatively, by way of aggravation of a pre-existing 
condition beyond its natural progression.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. ."); also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The record contains numerous references to the presence of a 
seizure disorder even prior to the veteran beginning his 
period of active duty in the military.  In fact, the 
condition dates as far back as his childhood-with treatment 
then by the same medication, Dilantin, that he has been using 
more recently.  So although there was no clinical or other 
evidence of a seizure disorder during his April 1970 military 
pre-induction examination, the "presumption of soundness" 
at service entrance has been rebutted by clear and 
unmistakable (obvious or manifest) evidence indicating that 
he had a pre-existing seizure disorder when he began serving 
on active duty in the military.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Akins v. Derwinski, 1 
Vet. App. 228 (1991); Bagby v. Derwinski, 1 Vet. App. 225 
(1991); Verdon v. Brown, 8 Vet. App. 529 (1996).  Indeed, 
despite his contentions to the contrary, doctors who treated 
him several years prior to service, in December 1965, clearly 
suspected that his episode of syncope was due to a 
seizure disorder, not infectious mononucleosis (although he 
may have had that, too) and the fact that the seizure 
disorder was not later evident during his military
pre-induction examination is inconsequential since the same 
doctors who have diagnosed a seizure disorder also have 
indicated that it often does not actually appear during such 
routine medical evaluations-or even during much more 
comprehensive evaluations, either (e.g., EEG monitoring, CT 
brain scans, etc.).  See 38 C.F.R. § 3.304(b)(2); Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Moreover, the VA 
physician who submitted the medical opinions in August 1997 
and March 1999 unequivocally stated the seizure disorder 
existed prior to service, based on his complete review of the 
record, and there is no countervailing medical evidence 
indicating otherwise.  See Miller v. West, 11 Vet. App. 345 
(1998).

The determinative issue then becomes whether there was 
aggravation of the
pre-existing seizure disorder during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
The VA physician who submitted the medical opinions in August 
1997 and March 1999 acknowledged that there was.  So there is 
a "presumption of aggravation" during service.  Atkins v. 
Derwinski, 1 Vet. App. 228 (1991); see also Browder v. 
Derwinski, 1 Vet. App. 204 (1991).  Thus, clear and 
unmistakable evidence is required to rebut this presumption, 
too.  See Lapaosky v. Brown, 4 Vet. App. 331 (1993).  
However, there is sufficient evidence to do this because that 
very same VA physician indicated that the "aggravation" in 
service was entirely due to the veteran's polysubstance abuse 
of illicit drugs.  And since that was an act of "willful 
misconduct," which was not precipitated by the presence of 
the seizure disorder-but, instead, vice versa, 
the polysubstance abuse made the seizure disorder appreciably 
worse, service connection still is not warranted.  See Allen 
v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), overruling 
Barela v. West, 11 Vet. App. 280 (1998); but see also 38 
U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301, 
3.310(a); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
VAOPGCPREC 2-97 (Jan. 16, 1997) and VAOPGCPREC 2-98 (Feb. 10, 
1998).

Furthermore, that VA physician indicated the "aggravation" 
in service was only temporary ("reversible")-noting that 
it "ceased" when the veteran stopped his illicit drug 
usage.  And although the veteran's treatment records show 
that he has continued to consume alcohol during the years 
since service, at times more than others, there is no further 
mention of any abuse of the alcohol or, for that matter, any 
illicit drugs, either.  It is important to bear in mind that 
mere temporary or intermittent flare-ups during service of a 
pre-existing condition are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Jensen v. 
Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Also, the usual effects of treatment 
during service to ameliorate a pre-existing condition does 
not automatically constitute aggravation where the condition 
is no more disabling than it was prior to service.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996).  Stated somewhat 
differently, merely because the veteran received documented 
treatment for his seizure disorder during service is not 
sufficient, in and of itself, to show aggravation of the pre-
existing condition-particularly, as indicated by the VA 
physician, in the absence of any long-standing, permanent 
increase in the severity of the seizure disorder.

Lastly, the only other physician of record who has commented 
on the etiology of the veteran's seizure disorder indicated 
after the March and April 2000 medical evaluations that it is 
"idiopathic"-meaning of an unknown cause of spontaneous 
origin that is neither sympathetic nor traumatic.  So 
inasmuch as this medical opinion does not attribute the 
seizure disorder to the veteran's service in the military, 
including via aggravation, there is no legal basis for 
granting the claim.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Rose 
v. West, 11 Vet. App. 169, 171 (1998).

Since the overwhelming majority of the medical and other 
evidence is against the claim, as opposed to approximately 
evenly balanced for and against the claim, the benefit-of-
the-doubt rule does not apply.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for a seizure disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

